Citation Nr: 1820061	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-28 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to July 21, 2011 and after September 1, 2011.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Jan D. Dils, Attorney at Law


ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from June 1967 to March 1969 and from October 1990 to May 1991, to include service in the Republic of Vietnam and the Southwest Asia Theater.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In the March 2012 rating decision, the RO granted the Veteran service connection for PTSD and assigned an initial 50 percent rating from October 2010 to July 21, 2011. On July 21, 2011 the PTSD was rated as 100 percent disabling because the Veteran was enrolled in in-patient treatment. Upon release from treatment on September 1, 2011, the PTSD was again rated as 50 percent disabling. 


FINDINGS OF FACT

1. Prior to July 21, 2011, and after September 1, 2011, the Veteran's PTSD has been manifested by nightmares, flashbacks, recurrent thoughts, depressed mood, anxiety, difficulty sleeping, irritability, and anger causing occupational and social impairment with reduced reliability and productivity.

2. The Veteran does not meet the schedular criteria for entitlement to TDIU.

3. The Veteran's service-connected disabilities do not result in a level of functional impairment sufficient to preclude him from obtaining or maintaining substantially gainful employment.  



CONCLUSIONS OF LAW

1. An initial rating in excess of 50 percent for PTSD, prior to July 21, 2011, and after September 1, 2011, is not warranted. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).

2. The criteria for TDIU have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Increased Rating: PTSD

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7 (2017). Otherwise, the lower rating will be assigned. Id. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and recurrence of his symptoms. Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

The Veteran's PTSD is currently rated under the General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130, DC 9411 (2017). Ratings are assigned according to the manifestation of particular symptoms. The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code. VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM). When determining the appropriate disability evaluation to assign for psychiatric disabilities, however, the Board's "primary consideration" is the Veteran's symptoms. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

In addition, the Court has determined that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

The Board notes that the effective date of an award of increased compensation is the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim. 38 U.S.C. § 5110 (b) (2) (2012); 38 C.F.R. § 3.400 (o) (2); see also Hazan v. Gober, 10 Vet. App. 511 (1997).

For the period on appeal, the Veteran's PTSD was rated as 50 percent disabling, prior to July 21, 2011 and after September 1, 2011, pursuant to 38 C.F.R. § 4.130, DC 9411. 

Under the General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgement; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, DC 9411 (2017).

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name. Id. 

The Board also considers the Veteran's Global Assessment of Function (GAF) scores assigned during the course of the appeal. The GAF is a scale indicating the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness. GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). A GAF score between 51 and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers). GAF scores of 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders. See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

In October and December 2010 VA treatment records, the medical provider observed that the Veteran was dressed in clean and casual attire; speech was relevant, normal in tone and latency; and he displayed depressed mood with congruent affect. The Veteran reported more irritability, sleep disturbance, and depression. In a January 2011 VA treatment record the Veteran was assigned a GAF of 55. The medical provider described the Veteran's strengths as family support, motivation, intelligence, insight, communication skills, and capacity for stable relationships. In a February 2011 VA treatment record the medical provider observed that the Veteran was well-groomed, socially appropriate, and made good eye contact. The provider also found that the Veteran's speech was relevant and normal in tone and latency. The Veteran reported that he was less irritable, was sleeping better, and was less depressed. In June 2011 VA treatment records, the medical provider observed that the Veteran listened attentively and engaged in discussion and his mood and affect were slightly anxious. The medical provider also observed that the Veteran was well-groomed; socially appropriate; made good eye contact; had relevant and normal speech; euthymic mood; congruent affect; and no suicidal or homicidal ideations. In April 2011 through January 2014 VA treatment records the medial provider similarly observed that the Veteran was attentive; engaged in discussion; slightly anxious mood and affect; and displayed no evidence of suicidal or homicidal ideations. 

On a July 2011 VA treatment record telephone consultation the medical provider observed that the Veteran was cooperative with clear, distinct, and logical speech. The medical provider noted that the Veteran seemed mildly dysthymic with no indication of a psychotic disorder. He noted that the Veteran's intellectual and memory functions seemed grossly intact. The Veteran denied any current or past suicidal or homicidal ideations. The Veteran reported symptoms of sleep disturbance and nightmares. On the mental health general note the medical provider observed that the Veteran was clean in casual attire with euthymic mood, congruent affect, and relevant and normal speech. 

On a September 2011 VA examination the examiner found that the Veteran's level of occupational and social impairment had a decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation. The medical provider noted that the Veteran experienced difficulty falling or staying asleep; difficulty concentrating; hypervigilance; and exaggerated startle response. The medical provider found that the symptoms that apply to the Veteran's PTSD are depressed mood; anxiety; panic attacks more than once a week; chronic sleep impairment; mild memory loss such as forgetting names, directions, or recent events; and obsessional rituals which interfere with routine activities. A GAF of 56 was assigned. 

In a November 2011 VA treatment record the medical provider observed that the Veteran was alert and oriented with a euthymic mood. 

In a February 2012 VA treatment record the Veteran described his mood has "up and down." He further stated that he has difficulty sleeping; nightmares; flashbacks; recurrent intrusive thoughts; loss of interest; and social isolation from friends. The medical provider observed that the Veteran was alert; appropriately dressed; good eye contact; normoactive; up and down mood; euthymic affect; appropriate range of affect; no pressured speech; no flight of ideas; intact memory for recent and remote events; attention and concentration grossly intact; impulse control; intact insight and judgement; and no perceptual disturbances. A GAF of 69 was assigned. 

In an April 2012 VA treatment record the Veteran reported that he has been sleeping and occasionally had nightmares. The Veteran admitted that he was short tempered. The medical provider observed that the Veteran was alert; appropriately attired; had good eye contact; speech with normal, rate, rhythm, and volume; appropriate affect; memory grossly intact for recent and remote events; attention and concentration grossly intact; impulse control; and intact insight and judgment. 

In an August 2012 VA treatment record the Veteran reported that he experienced anxiety attacks with flashbacks and intrusive thoughts occurring less frequently. The medical provider observed that the Veteran was alert; attentive; appropriately attired; had coherent and goal directed speech; euthymic affect; no evidence of thought disorder; memory grossly intact for recent and remote events; attention and concentration grossly intact; impulse control; and insight and judgement was grossly intact. In a later August 2012 VA treatment record the medical provider observed that the Veteran was attentive with stable affect and behavior. 

In a December 2012 VA treatment record the Veteran complained of feelings of fatigue; forgetfulness; impaired memory for recent events; nightmares; and recurrent intrusive thoughts. The medical provider observed that the Veteran was appropriately attired , had good eye contact; speech with normal rate, rhythm, and volume; mood sometimes short tempered; appropriate affect; memory grossly intact for recent and remote events; attention and concentration grossly intact; impulse control; and insight and judgment intact. 

In a July 2013 VA treatment record the Veteran reported that he had few instances of panic, feelings of depression, lingering feelings of guilt, and depression. The medical provider observed that the Veteran appeared to be slightly agitated. 

In a September 2013 VA treatment record the Veteran reported that he was short tempered, had difficulty sleeping, nightmares, flashbacks, and recurrent intrusive thoughts. The medical provider observed that the Veteran was alert; appropriately attired; coherent and goal directed speech; euthymic affect; memory grossly intact for recent and remote events; and attention and concentration grossly intact. 

In a January 2014 VA treatment record the Veteran reported difficulty sleeping, occasional nightmares, and flashbacks and recurrent intrusive thoughts. The medical provider observed that the Veteran was alert; appropriately attired; speech with normal, rate, rhythm, and volume; euthymic affect; memory grossly intact for recent and remote events; attention and concentration grossly intact; impulse control; and intact insight and judgment. 

In January 2014 through March 2016 VA treatment records the medical providers observed that the Veteran's mood and affect were somewhat depressed, but was without suicidal and homicidal ideations. 

In a May 2014 VA treatment record the Veteran reported difficulty sleeping; sweating in his sleep; nightmares; flashbacks; recurrent intrusive thoughts; and reduced energy. The medical provider observed that the Veteran was alert; appropriately dressed; coherent and goal directed speech; euthymic affect; memory grossly intact for recent and remote events; attention and concentration grossly intact; impulse control; and insight and judgment grossly intact. 

On a July 2014 private psychiatric assessment the Veteran stated that he experienced flashbacks; nightmares; depression; sadness; suicidal thoughts; difficulty concentrating; and memory loss. The Veteran reported that he had one friend that passed away 10 years prior. On further screening, the Veteran endorsed symptoms of disturbing memories of stressors; nightmares; reliving traumatic events; avoidance of thoughts of triggers of stressors; distance from others; loss of interest in activities; emotional numbness and an inability to have loving feelings; insomnia; irritability; anger and angry outbursts; difficulty concentrating; hypervigilance; sadness; pessimism of the future; fatigue; fear; panic; anxiety; and fear of crowed spaces.

The July 2014 private psychiatric medical provider observed that the Veteran appeared his stated age and was wearing casual attire that appeared disheveled. The medical provider observed that the Veteran was cooperative, but appeared to have some increase in tension and restlessness. He also observed the Veteran to have a constricted affect. The medical provider further noted that the Veteran's speech had normal tone, volume, and was not pressured; congruent affect; thought blocking with word searching and delayed thought; and obsessive thought about being safe. The medical provider assigned a GAF of 45. At that evaluation, the Veteran's wife reported that he was headstrong; agitated; and frustrated. She has observed that he was socially isolated and would not leave the house. 

In a July 2014 VA treatment record the medical provider noted that the Veteran's strengths and abilities were physical health, supportive family and/or friends, good reality testing, capacity for stable relationships, capable of independence, and an ability to care for others. The medical provider's treatment plan noted that the Veteran had problems with the symptoms of re-experiencing, hyperarousal, and avoidance. The Veteran reported that he continued to experience nightmares, anxiety attacks, difficulty with memory, and difficulty sleeping. 

In an October 2014 VA treatment record the Veteran complained of bad days; low energy; anger; difficulty sleeping; flashbacks; and forgetfulness. The medical provider observed that the Veteran was alert; had good eye contact; speech with normal rate, rhythm, and volume; euthymic affect; memory grossly intact for recent and remote events; attention and concentration grossly intact; impulse control; and insight and judgment intact. 

In August 2014 and November 2014 private treatment records the Veteran reported that he continued to experience flashbacks and avoidant behavior. The medical provider observed that the Veteran was in disheveled casual attire and was cooperative with some increase in tension and restlessness and a constricted affect. The medical provider noted that the Veteran had normal speech with normal tone; non-pressured speech; congruent mood; thought blocking and word searching with delayed thought; and obsessive thoughts about being safe. 

In a March 2015 private treatment record the Veteran reported that he continued to experience hypervigilance; avoid anxiety triggers and flashbacks; and experience depressed mood and nightmares. The medical provider observed that the Veteran appeared his stated age; was casually dressed but disheveled; cooperative with some increase in tension and restlessness; constricted affect; normal tone, volume, and non-pressured speech; non-circumstantial thought process; thought blocking with word searching and delayed thought; and obsessive thought about being safe.  

In an August 2015 VA treatment record the Veteran reported that he was depressed most days and experienced flashbacks and recurrent intrusive thoughts. And he stated that his concentration was fair. The medical provider observed that that the Veteran was alert and oriented to time, place, and person; speech with normal rate, rhythm, and volume; depressed mood; appropriate affect; memory intact; attention and concentration intact; impulse control; and insight and judgement intact. 

On a December 2015 VA treatment record the medical provider observed that the Veteran was appropriately dressed, had good eye contact; speech with normal rate, rhythm, and volume; depressed mood; appropriate affect; no thought disorder; no pressured speech; coherent and goal directed speech; alert and oriented to time, place, and person; memory grossly intact for recent and remote events; attention and concentration grossly intact; controlled impulse; and intact insight and judgement. 

On the January 2016 VA examination the Veteran reported that he had been retired since 2009 from his work as a truck driver and has not had any change in his educational status. The Veteran did not report an improvement in symptoms since his last VA examination. He reported "sweating and headaches" and nightmares. The examiner observed that the Veteran was alert and oriented with adequate insight; intact auditory comprehension; congruent affect and mood; linear and coherent thought process; fluent speech; intact memory; and no suicidal or homicidal ideations. The medical examiner found that the Veteran experienced depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss such as forgetting names, directions, or recent events; disturbances in motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances. The examiner remarked that the Veteran appeared to be cognitively capable of performing simple and repetitive tasks. The examiner concluded that the Veteran experienced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation. 

In a May 2016 VA treatment record the Veteran stated that he experienced anxiety attacks and "hot spells," nightmares, flashbacks, and recurrent intrusive thoughts. The medical provider observed that the Veteran was alert and oriented to time, place, and person; appropriately groomed; good eye contact; anxiety; pleasant affect; memory intact; attention and concentration intact; impulse control; insight and judgment intact. The medical provider noted that the Veteran experienced symptoms of depressed mood with a fairly wide range of affect and his insight and judgment were adequate. 

In a September 2016 VA treatment record the Veteran reported nightmares; flashbacks; recurrent intrusive thoughts; irritability; anger; low energy; and concentration was not good. The medical provider observed that the Veteran was appropriately dressed with good eye contact; speech was normal rate, rhythm, and volume; irritability/anger; appropriate affect; alert and oriented to person, place, and time; memory intact; attention and concentration intact; impulse control; and insight and judgement intact. 

In a January 2017 VA treatment record the Veteran reported that he experienced nightmares less frequently; flashbacks occasionally; recurrent intrusive thoughts once in a while; fair energy; and fair concentration. The medical provider observed that the Veteran was appropriately dressed; good eye contact; speech had normal rate, rhythm, and volume; anxious mood with headaches; anxious affect; coherent and goal directed speech; intact memory; impulse control intact; and insight and judgement intact. 

In a March 2017 VA treatment record the medical provider observed that the Veteran was alert and oriented in time, place, and person; active; friendly; appropriately dressed; and speech was within normal limits and thoughts were linear and goal-oriented. The Veteran reported memory loss, depression, and decreased energy.

In an October 2017 VA treatment record the Veteran reported that he experienced nightmares; recurrent intrusive thoughts; and fatigue. The medical provider observed that the Veteran was alert and oriented to person, place, and time, with intact memory, attention and concentration, impulse control, insight, and judgment. 

In a January 2018 VA treatment record the Veteran complained of nightmares; flashbacks; and infrequent intrusive thoughts; low energy; and fair concentration. The medical provider observed that the Veteran was alert and oriented to person, place, and time; memory intact; attention and concentration intact; impulse control intact; and insight and judgment intact. 

Based on all the evidence of record, the Board finds the Veteran's disability picture more nearly approximates the criteria for a disability rating of 50 percent for the period on appeal. Thus, an initial rating in excess of 50 percent is not warranted prior to July 21, 2011 and after September 1, 2011. The symptoms exhibited by the Veteran throughout the period on appeal include anxiety, panic attacks, depressed mood, nightmares, irritability, anger, and chronic sleep impairment. Throughout the period on appeal, the VA treatment records demonstrate that the Veteran was oriented to time, place, and person; cooperative; pleasant; groomed; had intact judgement; intact insight; speech within normal limits; and appropriate affect. The Veteran's symptoms and their effects are contemplated within the criteria for a 50 percent rating. 

The Board does not find that the Veteran's symptoms more nearly approximate a rating of 70 percent, as they have not been of such severity or frequency to result in occupational and social impairment with deficiencies in most areas (such as work, family relations, judgment, thinking or mood). The evidence of record shows that although the Veteran's PTSD symptoms caused anxiety, he was still able to communicate effectively with treatment providers, was attentive and engaged in treatment, had intact impulse control, and had an ability to establish and maintain effective relationships. The VA treatment records show that the Veteran was consistently observed to be appropriately groomed, cooperative, and have speech within normal limits. 

In sum, there is insufficient evidence of such symptoms as suicidal ideation; obsessional rituals; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or inability to establish and maintain effective relationships, nor are other psychiatric symptoms shown to have resulted in the required level of impairment. Vazquez-Claudio. Given the foregoing, the Board finds that the Veteran's symptoms are not of such severity to approximate, or more nearly approximate, the criteria for a 70 percent evaluation prior to July 21, 2011 or after September 1, 2011, and that the findings do not support a conclusion that his symptoms are productive of a "similar severity, frequency, and duration" as those required for a 70 percent evaluation. See 38 C.F.R. § 4.7; Vazquez-Claudio (38 C.F.R. § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas).

In so finding, the Board acknowledges that the July 2014 private psychiatric assessment suggests findings that would not adequately be compensated by the 50 percent rating currently assigned. However, upon a thorough review of the entirety of the treatment records covering the appeal period, the Board concludes that the VA treatment records from 2010 to 2018, when taken as a whole, do not support the findings that the Veteran had disheveled grooming, tension, restlessness, delayed thought, and obsessive thoughts. Therefore, the Board finds that the July 2014 private psychiatric assessment is not persuasive. In all of the VA treatment records throughout the appeal period, the Veteran was groomed and appropriately dressed, was engaged and attentive in treatment. As such, the Veteran does not meet criteria for a 70 percent rating. 

The Board further finds that the Veteran's disability picture does not approximate the criteria for a 100 percent rating because the Veteran does not exhibit total occupational and social impairment. As discussed above, the Veteran has consistently been found able to establish relationships, exhibit intact judgment, have normal speech, and the ability to perform self-care. 

Additionally, the records reflect that the Veteran's GAF score from the private treatment provider was found to be 45. The Board has considered the Veteran's assigned GAF score. Although this GAF score indicates serious symptoms, this score is not consistent with the objective observations from the VA treatment records and therefore is not persuasive. Further, as noted above, GAF scores alone do not support the assignment of any higher rating during the appeal. An examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned. See 38 C.F.R. § 4.130; Barr v. Nicholson, 21 Vet. App. 303 (2007). Rather, it is considered in light of all of the evidence of record. GAF scores alone are not determinative, and the entire record must be considered. 

Based on the evidence of record, the Board finds that the Veteran's symptomatology has most closely approximated the criteria for a 50 percent rating for the period on appeal, and as such, an initial rating in excess of 50 percent is not warranted prior to July 21, 2011 or after September 1, 2011. 

III. Entitlement to TDIU

TDIU may be assigned when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that: if the veteran has only one such disability, the disability must be rated at 60 percent or more, or, if the veteran has two or more disabilities, at least one disability is rated at 40 percent or more and additional disabilities bring the veteran's combined disability rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017). 

When these percentage standards are not met, consideration may be given to entitlement on an extraschedular basis, taking into account such factors as the extent of the service-connected disability, and employment and educational background. It must be shown that the service-connected disability produces unemployability without regard to advancing age.38 U.S.C. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19.

Marginal employment shall not be considered substantially gainful employment. Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts found basis (included but not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination. 38 C.F.R. § 4.16.

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor which takes his or her case outside of the norm. The sole fact that he or she is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, the Veteran is service connected for PTSD, rated as 50 percent disabling; diabetes mellitus, rated as 20 percent disabling; and erectile dysfunction, rated as noncompensably disabling. Prior to July 21, 2011 and after September 1, 2011, the Veteran's combined rating was 60 percent. See 38 C.F.R. § 4.25 (2017). Therefore, the Veteran does not meet the schedular requirements for TDIU. As the Veteran does not meet the schedular requirements, the only remaining question with regard to the Veteran's claim for a TDIU is whether he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities for purposes of an extraschedular TDIU evaluation under 38 C.F.R. § 4.16(b).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. Id. Therefore, at the RO level, rating boards are to submit to the Director, Compensation Service (Director), for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a). The RO is to include in its submission a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and factors having a bearing on the issue. 38 C.F.R. § 4.16(b).

The Board itself cannot assign an extraschedular rating in the first instance. Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). However, the Board can adjudicate whether to refer a case to the Director for an extraschedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record. Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008). If, and only if, the Director determines that an extraschedular evaluation is not warranted, does the Board then have jurisdiction to decide the extraschedular claim on the merits. Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); see also Floyd, 9 Vet. App. at 96-97 (stating that once the Board properly refers an extraschedular rating issue to the Director for review, an appellant may "continue [] to appeal the extraschedular rating aspect of this claim"); see also 38 U.S.C. §§ 511(a), 7104(a) (2012) ("All questions in a matter ... subject to decision by the Secretary shall be subject to one review on appeal to the ... Board").

Upon review of the record, the Board finds that the preponderance of the competent and credible evidence establishes that the Veteran's service-connected disabilities do not present such an exceptional disability picture that the available schedular evaluations are inadequate. The record reflects that the Veteran's service-connected PTSD is significant, as recognized by the 50 percent rating currently assigned.. However, the January 2016 VA examiner found the Veteran to be capable of performing simple, repetitive tasks. Similarly, the diabetes examiner noted that the Veteran had retired from his job as a truck driver due to age or duration of work; no indication was made that his diabetes affects his ability to obtain or maintain employment.  Therefore, there is insufficient evidence to conclude that the Veteran's education, training, and experience precludes him from securing and maintaining all forms of substantially gainful employment.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, because the preponderance of the evidence is against the Veteran's claim for a TDIU, that doctrine is not helpful to the Veteran. See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD, prior to July 21, 2011 and after September 1, 2011, is denied. 

Entitlement to TDIU is denied. 



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


